Case: 3:20-cv-00075-GFVT Doc #: 15-2 Filed: 11/22/20 Page: 1 of 1 - Page ID#: 209




                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                          CENTRAL DIVISION AT FRANKFORT
                                  Electronically Filed

DANVILLE CHRISTIAN ACADEMY, INC., et. al.:                    Case No. 3:20-CV-00075-GFVT
       Plaintiffs                                        :
v.                                                       :
ANDREW BESHEAR, in his official capacity as              :
Governor
                                                         :
       Defendant
     ORDER GRANTING TEMPORARY RESTRAINING ORDER BY INTERVENING
         PLAINTIFFS AS TO PRIVATE RELIGIOUS SCHOOL CLOSURES
        The Court, being fully apprised, and for the reasons set forth in the Intervening Plaintiffs’
Motion for Restraining Order, GRANTS the Temporary Restraining Order motion sought by
Intervening Plaintiffs Pleasant View Baptist Church, et. al. Pursuant to FRCP 65, the Defendant,
Governor Andrew Beshear, in his official capacity as Governor, and his officers, agents,
servants, employees, and attorneys and those acting in concert with him, are hereby ENJOINED
from enforcing Executive Order 2020-969 against the Intervening Plaintiffs, and against any
other private religious school in the Commonwealth of Kentucky. Bond is waived under FRCP
65(c).


IT IS SO ORDERED:
